NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAY 12 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT

SHEKESHA RENEE SHELTON,                         No. 19-15989

                Plaintiff-Appellant,            D.C. No. 4:18-cv-00187-JGZ

 v.
                                                MEMORANDUM*
TUCSON UNIFIED SCHOOL DISTRICT,

                Defendant-Appellee,

and

TONYA STROZIER,

                Defendant.

                   Appeal from the United States District Court
                            for the District of Arizona
                   Jennifer G. Zipps, District Judge, Presiding

                              Submitted May 6, 2020**

Before:      BERZON, N.R. SMITH, and MILLER, Circuit Judges.

      Shekesha Renee Shelton appeals pro se from the district court’s summary



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
judgment in her employment action alleging claims under the Pregnancy

Discrimination Act (“PDA”). We have jurisdiction under 28 U.S.C. § 1291. We

review de novo. Dep’t of Fair Emp’t & Hous. v. Lucent Techs., Inc., 642 F.3d 728,

736 (9th Cir. 2011). We affirm.

      The district court properly granted summary judgment because Shelton

failed to raise a genuine dispute of material fact as to whether Tucson Unified

School District’s legitimate, nondiscriminatory reasons for Shelton’s

November 2015 and May 2016 evaluation scores, and its failure to accommodate

Shelton’s request for coverage to express breast milk on May 19, 2016, were

pretextual. See Young v. United Parcel Serv., Inc., 575 U.S. 206, 228-30 (2015)

(setting forth burden-shifting framework for PDA claims).

      The district court did not abuse its discretion by denying Shelton’s motion to

amend the complaint because Shelton failed to comply with the local rules. See

Bias v. Moynihan, 508 F.3d 1212, 1223 (9th Cir. 2007) (setting forth standard of

review and explaining that this court gives “[b]road deference” to district court’s

interpretation of its local rules); D. Ariz. Loc. R. 15.1(a).

      We reject as without merit Shelton’s contention that the district court’s grant

of summary judgment violated her Seventh Amendment right to a jury trial. See

Johnson v. Neilson (In re Slatkin), 525 F.3d 805, 811 (9th Cir. 2008) (“[A]

summary judgment proceeding does not deprive the losing party of its Seventh



                                            2                                  19-15989
Amendment right to a jury trial.”).

      AFFIRMED.




                                      3   19-15989